Order entered April 27, 2021
April 26




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01055-CV

           VIRTUOLOTRY, LLC AND RICHARD BOYD, Appellants

                                       V.

                 WESTWOOD MOTORCARS, LLC, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-15-14833

                                    ORDER

       Before the Court is appellants’ April 23, 2021 unopposed second motion for

extension of time to file their brief. We GRANT the motion and ORDER the

brief filed no later than May 28, 2021. We caution appellants that further

extensions are disfavored.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE